DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
2.	The information disclosure statement (IDS) submitted on 11 October 2021, 10 September 2021 and 18 December 2020 is being considered by the examiner.
3.	Claims 2-21 are pending.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2, 11, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2.
	D1: NTT DOCOMO et al.: “Design for RACH Procedure for NR”, 3GPP DRAFT; R1-167378 RACH PROCEDURE FOR NR, 3rd GENERATION PARTNERSHIP PROJECT (3GPP), MOBIL COMPETENCE CENTRE; 650, ROUTE DES LUCIOLES; F-06921 SOPHIA-ANTIPOLIS CEDEX; FRANCE, vol. RAN WG1, no. Goteborg; 20160822-20160826, 21 August 2016 (2016-08-21), XP051 125874, Retrieved from the Internet:

	D2: QUALCOMM INCORPORATED: “Random Access Channel Design”, 3GPP DRAFT; R1-160883, RANDOM ACCESS CHANNEL DESIGN, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE, 650, ROUTE DES LUCIOLES; F-06921 SOPHIA-ANTIPOLIS CEDEX: FRANCE.
	Regarding claims 2, 11, 20 and 21, D1 disclose: A wireless transmit/receive unit (WTRU) comprising:
	a processor configured to:
	initiate a random access (page 2, figure 2, UE acquires RACH configuration);
	determine whether to select, for the random access, a first random access channel (RACH) procedure or a second RACH procedure based at least on a network configuration (page 1, 2, Basic RACH Procedure, lines 1-4, page 2, figure 1-2);
	under a condition that the second RACH procedure is selected (page 1, 2, Basic RACH Procedure, lines 3-6), the processor being further configured to:
	determine at least one physical random access channel (PRACH) resource associated with the second RACH procedure (page 2, figure 2, UE acquires RACH configuration in combination with page 2, 3.  RACH Procedure for Multi-Beam Operation, lines 4-5, 8-14);
	determine a preamble associated with the second RACH procedure, based at least on higher layer information (page 2, figure 2, Preamble, CCH in combination with page 2, 3.  RACH Procedure for Multi-Beam Operations, lines 8-14);

	send, to a network device using the at least one PRACH resource and the data resource, a RACH transmission that comprises the preamble sequence and the uplink data (pages 1, 2 and figures).
	The subject-matter of claims 2, 11, 20 and 21 therefore differs from this known D1 in that:
	determine a data resource for the uplink data based on one or more of the at least one PRACH resource, the preamble sequence, the type of uplink data, or a size of the uplink data; and
The technical effect of the difference is an efficient resource handling for New Radio (NR) systems.
The problem to be solved is therefore how to handle efficiently the radio resource for New Radio (NR) systems.
D1 (page 1, 2, Basic RACH Procedures, lines 1-6) discloses the need to adapt the existing RACH procedure in order to make it suitable for small packet transmission services, such as URLLC and MTC services for NR.  The person skilled in the art, departing from D1 (page, 1, 2, Basic RACH Procedures, lines 6-9) would be faced with the aspect of adding the uplink data channel to the preamble during the random access process and with the selection aspect of a suitable RACH configuration (page 2, 3. RACH Procedure for Multi-Beam Operations, lines 4-5, 8-14); thus, the person skilled in the art would search for a second document dealing with RACH resources and data resources and would find D2.  D2 (page 1, 1. Introduction, line 1-3; page 2, line 5-page 3, line 4, page 3, figure 3) discloses a resource mapping from PRACH resources to uplink data resources for the exchange of data in a NB-IoT network.  Hence, it would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention realize that D2 solves the problem of handling efficiently the resources in RN systems with the same solution as claim 11 without exercising any inventive skill.

Regarding claims 3-4 and 12-13, wherein the processor is further configured to receive a random access response (RAR) message that comprises an acknowledgment (ACK) or a negative acknowledgment (NACK) associated with the uplink data in the RACK transmission;
wherein the RAR message comprises an uplink grant, the method further comprising transmitting, to the network device based on the uplink grant, one or more of additional pending uplink data, control information, or state transition information.  (D1, page 1, 2, Basic Procedure, lines 9-10 and Proposal 2).

Regarding claim 5 and 14, wherein the second RACH procedure is an enhanced RACH procedure and the PRACH resource is an enhanced PRACH resource.  (D1, page 1, 2.  Basic RACH Procedure, lines 1-6).

Regarding claims 6-7 and 15-16, wherein the preamble sequence and the uplink data in the RACH transmission are disjoin in one or more of time and frequency; 
(D2, page 3, figure 3).

Regarding claims 8 and 17, wherein the processor is further configured to initiate the random access to perform a scheduling request or transmit an amount of data that is below a predetermined threshold.  (D1, page 1, 2, Basic RACH Procedure, lines 4-6).

	Regarding claims 9 and 18, wherein the data resource is determined from a set of available resources indicated via one or more of system information, an access table or a physical data control channel (PDCCH) grant t a specific radio network identifier (RNTI), see D2, page 3, figure 3.

	Regarding claims 10 and 19, wherein the PRACH resource comprises the preamble sequence, a time-frequency resource or a numerology.  (D1, page 2, 3, RACH Procedure for Multi-Beam Operations, lines 4-14, and D2, page 1, 1.  Introduction, lines 1-3, page 2, lines 5-page 3, figure 3).
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
7.	Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,873,975. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-21 of the application encompass the claimed invention in US 10,873,975B2.

Application claim 2:
    A wireless transmit/receive unit (WTRU) comprising:
    a processor configured to:
    initiate a random access;
    determine whether to select, for the random access, a first random access channel (RACH) procedure or a second RACH procedure based at least on a network configuration;
    under a condition that the second RACH procedure is selected, the processor being further configured to:
    determine at least one physical random access channel (PRACH) resource associated with the second RACH procedure;
    determine a preamble associated with the second RACH procedure, based at least on higher layer information; 
    determine preamble resource associated with the second RACH procedure based at least on higher layer information;
     determine a data resource for the uplink data based on one or more of the at least one PRACH resource, the preamble sequence, the type of uplink data, or a size of the uplink data; and
    send, to a network device using the at least one PRACH resource and the data resource, a RACH transmission that comprises the preamble sequence and the uplink data.
    
US 17/126,042-claim 1:
    A wireless transmit/receive unit (WTRU) comprising:
    a processor configured to:
    initiate a random access;
    determine whether to select, for the random access, a first random access channel (RACH) procedure or a second RACH procedure based at least on a network configuration, which is provided in system information;
     when the second RACH procedure is selected, the processor being further configured to:
    determine at least one physical random access channel (PRACH) resource associated with the second RACH procedure;
    determine a preamble sequence associated with the second RACH procedure, based at least on higher layer information including information related to preamble sequence;
    determine preamble resource associated with the second RACH procedure based at least on the higher layer information including information indicating preamble resource;
    determine a data resource for the uplink data based on one or more of the at least one PRACH resource, the preamble sequence, the type of uplink data, or a size of the uplink data; and
    send, to a network device using the at least one PRACH resource and the data resource, a RACH transmission that comprises the preamble sequence and the uplink data.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412